UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 18, 2012 BUCKEYE TECHNOLOGIES INC. (Exact Name of Registrant as Specified in Charter) Delaware 1-14030 62-1518973 (State or other jurisdiction (Commission (I. R. S. Employer of incorporation) File Number) Identification No.) 1001 Tillman Street, Memphis, Tennessee38112 (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number, including area code: (901) 320-8100 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On June 18, 2012, Buckeye Technologies Inc. (the “Company”) issued the press release that is furnished as Exhibit 99.1 to this Current Report on Form 8-K, which by this reference is incorporated herein as if copied verbatim, announcing that the Company has completed the sale of its Brazilian subsidiary Buckeye Americana Ltda. for net cash proceeds to the Company of $6.4 million. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. See Exhibit Index immediately following signature page. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: June 18, 2012 BUCKEYE TECHNOLOGIES INC. By: /s/ Steven G. Dean Steven G. Dean Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press release dated June 18, 2012 (furnished only)
